Citation Nr: 0728218	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bronchitis.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran retired from the military in August 1985 after 
almost 17 years' active service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

At his request, the veteran was scheduled for a hearing at 
the RO before a Veterans Law Judge of the Board.  The hearing 
was to be held in June 2006, but he did not appear for it, 
did not request to postpone it, and has not provided good 
cause for his failure to report for the proceeding.  Nor has 
he asked to reschedule the hearing.  Therefore, his hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2006).  


FINDINGS OF FACT

1.  The veteran was treated for bronchitis during service, in 
1978.

2.  The veteran also has been treated for bronchitis since 
service, beginning in 1999, and there are credible 
indications making it at least as likely as not that his 
current bronchitis is a recurrence of the bronchitis treated 
while in the military - so chronic service-related 
disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
bronchitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002), and the 
implementing VA regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  


His VA and private treatment records through February 2001 
have been obtained.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary of VA that is necessary to substantiate the claim 
before any initial unfavorable agency of original 
jurisdiction decision.  See also Mayfield v. Nicholson 
(Mayfield III), 20 Vet. App. 537 (2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in July 
2002 - so not until after sending the veteran the VCAA 
letter in April 2001.  Consequently, there was no error in 
the timing of his VCAA notice because it preceded the initial 
adjudication of his claim.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where the VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued other relevant precedent 
decisions.  In the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, but that, where the grant of 
service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating and effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But in Dunlap the Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  So in this latter Dunlap-type situation, the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, and if this did not 
occur, there is a question of whether this is prejudicial 
error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  

Here, the record reflects that the veteran has been provided 
notice of the type of evidence or information needed to 
establish his entitlement to service connection for 
bronchitis.  It does not appear, however, he was notified of 
the downstream disability rating and effective date elements 
of his claim as set forth in Dingess and Dunlap.  
Nevertheless, since the Board is denying his underlying claim 
for service connection, any notice defect concerning the 
downstream disability rating and effective date elements of 
his claim is moot.  Therefore, he is not prejudiced by the 
Board's consideration of his claim at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).

All of this notwithstanding, the Board is ultimately granting 
the veteran's claim, anyway.  So there can be no possible 
prejudice in going ahead and deciding his claim at this 
juncture because he is receiving the requested benefit no 
matter what.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records (SMRs) show he was seen 
in a clinic in May 1978 for complaints of headache, sore 
throat, and a cough of eight days' duration.  Bronchitis was 
diagnosed.  In August 1983, during a hospitalization during 
service for an unrelated disorder, it was noted he had a 
history of bronchitis since age 29 (he was born in 1949); 
however, no complaints or abnormal clinical findings 
pertaining to any respiratory disorder - including 
bronchitis, were noted at that time.  During his military 
separation examination in May 1985, he reported a history of 
sinusitis, but denied any problems with asthma, shortness of 
breath, or chronic cough; and again no pertinent abnormal 
clinical findings were reported and no diagnosis of 
bronchitis or other chronic respiratory disorder was listed.  



In December 1999, the veteran was treated at a service 
department outpatient clinic for complaints of a productive 
cough - which he said he had been experiencing for five 
days, as well as clogged ears; he denied any fever or 
shortness of breath.  He reported that his last examination 
was in the Spring of 1999 for his sinus problems.  Several 
medications were prescribed, including an antibiotic, a 
decongestant, an inhaler, and a nasal steroid spray.  
Bronchitis and sinusitis were diagnosed.  

A VA clinic record dated in February 2000 notes the veteran 
complained of some exertional shortness of breath and tiring 
easily.  He said that bronchitis was "first [diagnosed]" in 
1978 and that he had experienced the condition since then.  
On examination, mild wheezing was noted and chronic 
bronchitis was diagnosed.  During a clinic visit for an 
unrelated ailment two months later, it was noted he had a 
history of chronic bronchitis.  A clinic record dated in 
April 2000, when he was seen for complaints of hip pain, 
notes a history of chronic bronchitis.  

VA law and regulation provides that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary of VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2006); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir.2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir.2003).

Here, the veteran has not had a VA compensation examination 
for a medical nexus opinion concerning the origin of his 
bronchitis - though he received a diagnosis of this 
condition while in service, in 1978, and additional diagnoses 
during the years since service, beginning in 1999.  But the 
Board finds there is sufficient evidence already of record to 
conclude, with resolution of all reasonable doubt in his 
favor, that he has had a chronic history of bronchitis since 
the initial incident in service.

Although there is evidence suggesting the veteran's 
bronchitis in service resolved prior to his discharge, for 
example if considering he had no relevant complaints of this 
condition when examined for separation from service in 1985 
or even for many ensuing years - prior to 1999, the fact 
remains he has consistently reported experiencing 
manifestations of this condition since the diagnosis in 
service.  Indeed, he even alleged this prior to filing his 
claim for VA compensation benefits for this condition, when 
there was no incentive - financial or otherwise, 
to fabricate information for personal gain.  So his 
allegation of a chronic history of bronchitis, dating back to 
service, is credible and a sufficient basis to grant his 
claim for service connection for this condition when also 
considering the documented treatment and diagnosis in 
service, and in the years since.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (requiring that VA resolve all 
reasonable doubt in the veteran's favor concerning each 
material issue).  See, too, McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (where the Court held that, to satisfy the 
third requirement at issue here, there must be either medical 
evidence suggesting a nexus (i.e., link) between the current 
disability and service, but which is too equivocal or lacking 
in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology.  See, as 
well, Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) 
(Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent).

The veteran has also claimed that service connection for 
bronchitis is warranted based on his exposure to Agent 
Orange, or an herbicide agent, during his tour Vietnam.  The 
record shows that he did serve in Vietnam during the Vietnam 
Era, so it is presumed he was exposed to an herbicide agent 
while there.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  But 
bronchitis is not among the diseases associated with 
herbicide exposure for which service connection may be 
presumed.  38 C.F.R. § 3.309(e) (2006).  Therefore, no 
presumption is applicable.  Since, though, he has established 
his entitlement to service connection for this condition on 
an alternative direct-incurrence basis, this ultimately is 
inconsequential.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).


ORDER

The claim for service connection for bronchitis is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


